Citation Nr: 0711552	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  99-02 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran's income is excessive for the receipt of 
Department of Veterans Affairs (VA) improved pension 
benefits.  

(The issue of entitlement to service connection for a 
psychiatric disorder is the subject of a separate decision by 
the Board.)



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The veteran had active service from March 1942 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).  The Board issued a decision in July 2003 which denied 
the appeal.  Subsequently, however, the veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 2006, the Court issued an order vacating 
the Board's decision and remanding the case for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Memorandum Order of August 2006, the Court noted that 
the veteran argued that the VA had failed to respond to his 
September 2002 request for VA to tell him what was missing 
from his record and send him any forms that he may have 
forgotten to sign due to his emotional condition.  The Court 
agreed that this amounted to a breach of the VA's duty to 
assist the veteran.  The Court noted that under 38 U.S.C.A. 
§ 5103A, the Secretary "shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim."  The Court found that 
here the veteran specifically requested VA's assistance in 
acquiring forms necessary to substantiate his pension claim, 
and that it was well within the Secretary's assistance duty 
to respond to that request.  Therefore, the Court concluded 
that the VA had erred.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran the 
latest version of the duty-to-assist 
letter which is applicable to pension 
claims.  

2.  The RO should provide the veteran 
with additional copies of all claim forms 
which pertain to applications for 
pensions.  

3.  The RO should make appropriate 
efforts to obtain any additional relevant 
evidence which becomes known based on the 
veteran's responses to the foregoing 
correspondence. 

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



